 Case 1:18-cr-00134-KAM Document 45 Filed 07/11/19 Page 1 of 2 PageID #: 197

                                                     U.S. Department of Justice


                                                     United States Attorney
                                                     Eastern District of New York
                                                     271 Cadman Plaza East
F. #2016R02185                                       Brooklyn, New York 11201



                                                     July 11, 2019

By FedEx and ECF

Anthony Ricco
20 Vesey Street, Suite 400
New York, New York 10007

               Re:    United States v. Donville Inniss
                      Criminal Docket No. 18-134 (S-1)(KAM)

Dear Mr. Ricco:

               Pursuant to Rule 16 of the Federal Rules of Criminal Procedure, the government
hereby furnishes the following additional discovery with respect to the above-referenced matter.
This submission supplements the government’s earlier disclosures of August 23, 2018, and
October 16, 2018, to prior counsel and which you have since received and the May 30, 2019,
disclosure to you. With this production, the government renews its request for reciprocal
discovery from the defendant.

               Enclosed with this letter is a disc that contains photos relating to ICBL and BIDC,
Bates-numbered DOJ-CDL-00051256 – 51264; Wells Fargo records relating to the defendant,
Kyfi Corp. and ICBL, Bates-numbered DOJ-CDL-00051265 – 51278; and Google account
information relating to Alex Tasker, Bates-numbered DOJ-CDL-00051252 – 51255. 1

                Per Federal Rules of Evidence 803(6) and 902(11), where affidavits concerning
the authenticity of the records are included herein for business records, the government intends
to proffer those records into evidence at trial as self-authenticating. See United States v.
Komasa, 767 F.3d 151 (2d Cir. 2014).




       1
         Pursuant to the August 23, 2018 Court order and signed by counsel, the defendant and
the government, you are required to safeguard any personally identifying information that has
not been redacted.
 Case 1:18-cr-00134-KAM Document 45 Filed 07/11/19 Page 2 of 2 PageID #: 198



                If you have any questions or requests regarding further discovery or a disposition
of this matter, please do not hesitate to contact us.


                                                     Very truly yours,

                                                     RICHARD P. DONOGHUE
                                                     United States Attorney

                                             By:      /s/ Sylvia Shweder
                                                     Sylvia Shweder
                                                     Assistant U.S. Attorney
                                                     (718) 254-6092

                                                     Gerald M. Moody, Jr.
                                                     Trial Attorney
                                                     Department of Justice
                                                     (202) 616-4988

Enclosure

cc:    Clerk of the Court (KAM) (by ECF) (without enclosure)




                                                 2
